DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: 
“this portion can include an integrated circuit chip,,” should read “this portion can include an integrated circuit chip,” (Paragraph [0035])
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the device floating within urine” in lines 12-13. This limitation lacks antecedent basis as the claim previously recited “a device configured to float within urine”. For examination purposes, examiner has interpreted “the device floating within urine” to read “the device configured to float within urine”. Furthermore, claim 1 recites the limitation “wherein a radius of the urinary bladder is determined…” in line 22. A single claim which claims both an apparatus and the 
Claim 7 recites the limitation “enhances a context” in lines 1-2. This limitation is unclear as there is no structure recited and there is no clear standard for “enhancing” given.
Claim 9 recites the limitation “an inner surface of the patient’s urinary bladder” in line 3. This limitation lacks antecedent basis as a patient’s urinary bladder had not been previously introduced. For examination purposes, examiner has interpreted “an inner surface of the patient’s urinary bladder” to read “an inner surface of a patient’s urinary bladder”. Furthermore, claim 9 also recites the limitation “housed inside a patient’s urinary bladder”. It is unclear if this limitation is referring to the previously mentioned patient’s urinary bladder or a new patient’s urinary bladder. For examination purposes, examiner has interpreted “housed inside a patient’s urinary bladder” to read “housed inside the patient’s urinary bladder”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites the limitation “the device floating within urine housed inside the patient’s urinary bladder” and thus is recited as being physically located within a human bladder. This limitation could be rewritten to “the device configured to float within urine housed inside the patient’s urinary bladder” so as to overcome this rejection.
Dependent claims 2-9 incorporate the non-statutory subject matter of claim 1 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak (WO-2014160517-A1).
Regarding claim 1, Robertson teaches a first light-based distance sensor of a device configured to float within urine housed inside a patient's urinary bladder (Paragraph [0055]). Robertson further teaches the first light-based distance sensor comprises a first emitter to transmit a conical beam of first light to a first inner surface of the patient's urinary bladder and a first detector to receive a portion of the first light back-reflected from the first inner surface of the patient's urinary bladder (Paragraph [0055]; wherein a detector is inherent based on this description). Robertson further teaches the portion of the first light back-reflected is based on a first distance between the first light-based distance sensor and the first inner surface of the patient's urinary bladder (Paragraph [0055]).
However, Robertson fails to teach a second light-based distance sensor located on a second polar end of the device floating within urine housed inside the patient's urinary bladder. Krocak teaches a device located in the bladder for determining bladder volume (Krocak, Page 2, Lines 13-16). Krocak further teaches first and second distance sensors on first and second polar ends of the device for measuring the distance between the sensor and an inner surface of the bladder (Volume sensors 156G, 156H, 156J, and 156K are disposed at the center of device 150G and each is aligned to project energy and detect energy on axis aligned substantially radially with respect to an axis of the elongate body (Krocak, Page 6, Lines 1-5; Figure 4B)).

The combination of Robertson in view of Krocak teaches a second light-based distance sensor located on a second polar end of the device floating within urine housed inside the patient's urinary bladder (Krocak, Page 6, Lines 1-5). The combination further teaches the second light-based distance sensor comprising: a second emitter to transmit a conical beam of second light to a second inner surface of the patient's urinary bladder and a second detector to receive a portion of the second light back- reflected from the second inner surface of the patient's urinary bladder, wherein the portion of the second light back-reflected is based on a second distance between the second light-based distance sensor and the second inner surface of the patient's urinary bladder (Robertson, Paragraph [0055]).
The last limitation of claim 1 reciting a radius of the urinary bladder is determined based on an average of the first distance between the first light-based distance sensor and the first surface of the patient's urinary bladder and the second distance between the second light- based distance sensor and the second surface of the patient's urinary bladder is a recitation of the intended use of the claimed invention. A user can determine a radius as claimed since the system is configured to gather the first and second distances. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (FP 7-37-09). As the prior art structure is capable of performing the intended use, it meets the claim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak, as applied to claim 1 above, further in view of Chang (US-8097851-B2).
Regarding claim 2, the combination of Robertson in view of Krocak fails to teach that at least one of the first emitter and the second emitter comprises an infrared light emitting diode (LED) and at least one of the first detector and the second detector comprises a photodiode or a phototransistor. However, Chang teaches a light-based distance sensor where an emitter comprises an infrared light emitting diode and a detector comprises a photodiode (In one embodiment, the photodiode 40 is used for proximity detection in combination with an IR light source, e.g., an IR light emitting diode (“LED”) (Chang, Col 3, Lines 22-25)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-based distance sensors as taught by Robertson in view of Krocak so as to incorporate the use of an infrared LED and a photodiode as taught by Chang as a form of simple substitution with the expected result of emitting and receiving infrared light to determine distance. 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak, as applied to claim 1 above, further in view of Shigemori (US-8439822-B2).
Regarding claim 3, Robertson in view of Krocak teaches the device comprises: at least one portion comprising the first light-based distance sensor and second light-based distance sensor and electronics configured to determine the diameter of the patient's urinary bladder and a battery (Krocak, Page 6, Lines 1-5; Robertson, Paragraph [0055]; The recorder unit also activates the various sensors as necessary to obtain information at certain predetermined intervals to limit battery usage (Robertson, Abstract)). The combination further teaches another portion comprising a non-rigid device to control a location of the device within the patient's urinary bladder (The bladder unit 30 includes an external housing 31 made of a balloon-like material that expands when inflated. The housing 31 may also include 
However, the combination fails to teach the battery is used as an orienting weight for the device. Shigemori teaches a capsule endoscope which uses a battery as an orienting weight (Specifically, as shown in FIG. 2, a center of gravity G of the capsule endoscope 2 is set at a position deviated from a center C of the casing 11 by arranging the battery 15a of the power source unit 15 on a side of the dome portion 11c inside the casing 11 relative to the center C of the casing 11, for example (Col 9, Lines 9-14; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light-based distance sensor as taught by Robertson in view of Krocak so as to incorporate the use of the battery as an orienting weight for the device so as to maintain a specific floating posture without adding additional elements as taught by Shigemori (By thus setting the center of gravity G of the capsule endoscope 2 at a position deviated from the center C of the casing 11, the floating posture of the casing 11 in a state where the capsule endoscope 2 is floating on the surface of liquid can be maintained to a specific floating posture (Shigemori, Col 9, Lines 39-43)).
The combination of Robertson in view of Krocak and further in view of Shigemori can also be applied to claim 8 to teach that the device comprises an orienting weight so to reduce movement of the device (Shigemori, Col 9, Lines 9-14; Figure 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak, as applied to claim 1 above, further in view of Yokoi (JP-4643089-B2, original document amended to end of translation).
Regarding claim 4, the combination of Robertson in view of Krocak fails to explicitly teach that the first light-based distance sensor and the second light-based distance sensor are located within a water resistant portion of the device. However, Yokoi teaches locating a sensor in a water resistant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Robertson in view of Krocak so as to incorporate locating the sensor(s) within a water resistant portion of the device as taught by Yokoi in order to protect the sensors from fluids in the bladder and vice versa.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak, as applied to claim 1 above, further in view of Ganguly (US-4926871-A).
Regarding claim 5, the combination of Robertson in view of Krocak teaches that the device is configured to estimate a volume of the patient’s urinary bladder based on the distance from one end of the patient’s urinary bladder to the opposite end (Robertson, Paragraph [0055]).
However, the combination fails to teach that the patient’s urinary bladder is approximated as a sphere. Ganguly teaches that the bladder can be approximated as a sphere to determine the volume after determining a diameter of the bladder (Ganguly, Col 3, Lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Robertson in view of Krocak so as to approximate the bladder as a sphere to determine the volume using the determined diameter, wherein determining a volume based on a diameter inherently includes determining a volume based on a radius since a diameter is by definition two times the radius and these are simply two different ways of writing the same thing, in order to carry out the volume calculation in accordance with conventional methods, as taught by Ganguly (Ganguly, Col 7, Lines 24-34).
Regarding claim 7, the combination of Robertson in view of Krocak and further in view of Ganguly teaches a pressure within the patient's urinary bladder determined by a pressure sensor .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Krocak and Yokoi, as applied to claim 5 above, further in view of Gill et al. (Fluid Volume Conductance for Determination of Bladder Volume), herein after referred to as Gill.
Regarding claim 6, the combination of Robertson in view of Krocak and Yokoi fails to teach the estimate of the volume of the patient's urinary bladder is further based on a conductance sensed within the patient's urinary bladder. However, Gill teaches that bladder volume can be determined based on a conductance sensed within the patient’s urinary bladder (Fluid volume conductance is disclosed as a method for determining bladder volume, with repeatable measurements within the same vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Robertson in view of Krocak and Yokoi so as to incorporate estimating the volume of a patient’s urinary bladder based on the conductance sensed within as taught by Gill in order to compare the measurements determined based off of the light-based distance sensors so as to increase accuracy and verify the results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Ganguly.
Regarding claim 9, Robertson teaches transmitting a conical beam of light from an emitter of a light-based distance sensor to an inner surface of the patient's urinary bladder (Paragraph [0055]; Figure 1). Robertson further teaches the light-based distance sensor is located on a device floating within urine housed inside a patient's urinary bladder (Paragraph [0056]). Additionally, Robertson teaches receiving a portion of the light back-reflected from the inner surface of the patient's urinary bladder at a receiver of the light-based distance sensor (Paragraph [0055]). Moreover, Robertson teaches determining a distance between the light-based distance sensor and the inner surface of the patient's urinary bladder 
However, Robertson fails to specifically teach that the volume estimation of the urinary bladder uses a spherical approximation. Ganguly teaches that the bladder can be approximated as a sphere to determine the volume after determining a diameter of the bladder (Ganguly, Col 3, Lines 51-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Robertson so as to approximate the bladder as a sphere to determine the volume using the determined diameter, wherein determining a volume based on a diameter inherently includes determining a volume based on a radius since a diameter is by definition two times the radius and these are simply two different ways of writing the same thing, in order to carry out the volume calculation in accordance with conventional methods, as taught by Ganguly (Ganguly, Col 7, Lines 24-34).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Ganguly, as applied to claim 9 above, further in view of Krocak.
Regarding claim 10, the combination of Robertson in view of Ganguly fails to teach transmitting a conical beam of second light from a second emitter of a second light-based distance sensor to a second part of the inner surface of the patient's urinary bladder, wherein the second light-based distance sensor is located on the device floating within urine housed inside the patient's urinary bladder. The combination also fails to teach receiving a portion of the second light back-reflected from the second part of the inner surface of the patient's urinary bladder at a second receiver of the second light-based distance sensor and determining a second distance between the second light-based distance sensor and the second part of the inner surface of the patient's urinary bladder based on the portion of the second light back-reflected to the second receiver. Additionally, the combination fails to teach a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Robertson in view of Ganguly so as to include multiple light-based distance sensors, with at least one of the sensors at a polar end opposite the first, in light of Krocak teaching using multiple oppositely-positioned sensors to more accurately calculate a bladder volume as the plurality of volume sensors would allow for a plurality of measurements to allow for a more accurate calculation (Krocak, Page 11, lines 25-26), wherein Robertson in view of Ganguly teaches the limitations of the individual sensors themselves, as seen in the rejection of claim 9 above.
The combination of Robertson in view of Ganguly, further in view of Krocak teaches a second light-based distance sensor (Krocak, Page 6, Lines 1-5) transmitting a conical beam of second light from a second emitter of a second light-based distance sensor to a second part of the inner surface of the patient's urinary bladder, wherein the second light-based distance sensor is located on the device floating within urine housed inside the patient's urinary bladder (Robertson, Paragraph [0055]). The combination also teaches receiving a portion of the second light back-reflected from the second part of the inner surface of the patient's urinary bladder at a second receiver of the second light-based distance 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Robertson in view of Ganguly and further in view of Krocak so as to determine a diameter based on summing the first and second distances as measured by the light based distance sensors in order to get a more accurate calculation of the radius/diameter if the device is not centered in the bladder. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Ganguly, as applied to claim 9 above, further in view of Gill.
 Regarding claim 6, the combination of Robertson in view of Ganguly fails to teach receiving a conductance of the urine inside the patient's urinary bladder, wherein the volume is further based on the conductance of the urine. However, Gill teaches that bladder volume can be determined based on a conductance sensed within the patient’s urinary bladder (Gill, Page 116, Paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Robertson in view of Ganguly so as to incorporate estimating the volume of a patient’s urinary bladder based on the conductance sensed within as taught by Gill in order to compare the measurements determined based off of the light-based distance sensors so as to increase accuracy and verify the results.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Ganguly, as applied to claim 9 above, further in view of Deane (US-20150285625-A1).
Regarding claim 12, the combination of Robertson in view of Ganguly teaches that the back-reflected portion of the light is reflected from a portion of the inner surface of the patient's urinary bladder (Robertson, Paragraph [0055]). However, the combination fails to teach that the back-reflected light is on-axis with the light-based distance sensor, and wherein the rest of the back-reflected light is scattered away at other angles. Deane teaches only receiving light that is on axis with a light-based distance sensor (The angle that the returned light 130 comes into the optics (angle 116) determines the column of the image sensor array having photodiode activation (e.g., the position within the row), and therefore the distance (via triangulation). Photons from that spot (the spot on the object 150), hitting an aperture of the image sensor 115, will be focused onto one array element (e.g., one pixel) (Deane, Paragraph [0064]); wherein the interrogation source and the image sensor array are coaxially located through the same optical aperture (Paragraph [0094])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Robertson in view of Ganguly so as to incorporate only accepting back-reflected light that is on-axis with the light-based distance sensor as taught by Deane in order to accurately determine the distance to a sensed object as measured by the device, wherein the measurement becomes more accurate by limiting the angle at which light can be detected, since the light detected on the same axis as the sensor would have traveled the shortest distance and thus give the most accurate reflection of the distance.
Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson.
Regarding claim 13, Robertson teaches determining bladder pressure at a plurality of points over a time period (The bladder unit 13 senses and transmits pressures (Paragraph [0055]); Upon receipt of any data, the recorder unit applies a time stamp to the data to enable subsequent correlation of data 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining and sending only a subset of the data transmitted to the external device of Robertson so that specific incidents or actions can be analyzed or studied, as 
Regarding claim 14, Robertson teaches diagnosing a bladder dysfunction based on the subset of bladder pressures and corresponding bladder volumes (By recording data from ingested sensors and transmitters in the GI tract along with a volume/pressure sensor disposed in the bladder, in combination with a leak or urine sensor disposed at the bladder, precise measurement information can be correlated with urinary activities to thereby identify a potential source of urological problems (Paragraph [0013])).
Regarding claim 16, Robertson teaches a pressure sensor located on the device within the bladder that used to determine the bladder pressure (Paragraph [0055]).Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson, as applied to claim 14 above, in view of Connors (US-8858460-B2).
Regarding claim 15, Robertson teaches the diagnosis of bladder dysfunction using pressure and volume (Paragraph [0013]), however, fails to teach that the diagnosis is based on a comparison of the bladder pressure to a quantified metric for the bladder dysfunction. Connors teaches a quantified metric to compare to non-compliant bladders during voiding to (The relationship between the maximum urethral pressure and the intravesical pressure for normal voiding of the bladder is well defined (Connors, Col 6, Lines 64-66); The steady state compliance of the bladder is used to diagnose patients with naturopathic problems such as damage to the lower motor neurons, upper motor neurons, or multiple sclerosis. In addition, the steady state compliance of the bladder is also used, in some cases, to attempt to diagnose problem of incontinence, including urgency, frequency and cystitis (Col 7, Lines 17-25); wherein a quantified metric for a compliant bladder during voiding is seen in Figure 1 and the quantification of a non-compliant bladder during voiding is seen in Figure 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791